KEHOE, Judge.
Appellants, plaintiffs below, bring this appeal from an adverse final summary judgment entered by the trial court, in an automobile accident case, in favor of appel-lee, defendant below, on the issue of liability and appellee’s counterclaim. We reverse for the reason that at the time the final summary judgment was entered there existed genuine issues of material facts which were not resolved by the pleadings, etc. Under these circumstances, pursuant to Florida Rule Civil Procedure 1.510, summary judgment was improperly entered. Accordingly, the final summary judgment appealed is reversed and the cause is remanded for further proceedings.
Reversed and remanded.